Citation Nr: 0715460	
Decision Date: 05/24/07    Archive Date: 06/01/07

DOCKET NO.  04-09 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for degenerative joint disease 
of the third metacarpophalangeal joint.


REPRESENTATION

Appellant represented by:	American Legion


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel





INTRODUCTION

The veteran had active service from March 1951 until November 
1956.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2003 decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review. 
Specifically, the Board finds that VA's duty to assist was 
not satisfied.

The veteran seeks service connection for degenerative joint 
disease of the third metacarpophalangeal joint. A review of 
the record indicates that the veteran was previously denied 
service connection for this disorder by rating decisions 
dated in August 1989 and December 2001. The August 1989 
decision was not appealed, and although the veteran filed a 
notice of disagreement as to the December 2001 decision, a 
timely substantive appeal was not filed.  These decisions 
represent final decisions. 38 C.F.R. § 20.1103. Therefore, 
the submission of "new and material" evidence is necessary in 
order to reopen the claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156.

In such cases, VA must examine the bases of the prior claim 
denials and advise the veteran as to what evidence and 
information is necessary to reopen and to substantiate his 
claim.   Kent v. Nicholson, 20 Vet. App. 1 (2006).  Although 
the veteran received a letter of notification dated in April 
2003, the letter failed to comply with the holding in Kent, 
and did not inform the veteran of what were the bases for his 
prior claim denial.

Furthermore, no service medical records are available for 
review. The only service records in evidence are the 
veteran's discharge certificate, a discharge and reenlistment 
medical report, and the veteran's separation examination.  
Although alternate records regarding the veteran's service 
have been requested, the RO has been unable to obtain 
additional records. 

When, through no fault of the veteran, records under the 
control of the Government are unavailable, the duty to assist 
is heightened. Dixon v. Derwinski, 3 Vet.App. 261, 263 
(1992). VA's duty then extends to advising the veteran of his 
right to support his claim through the submission of 
alternate evidence sources, including service medical 
personnel statements, or lay evidence, such as "buddy" 
affidavits or statements. Id. Although VA is obligated to 
exercise greater diligence in assisting the veteran with 
evidence development in these types of claims, no presumption 
of service connection arises. Washington v. Nicholson, 19 
Vet. App. 362 (2005); Cromer v. Nicholson, 19 Vet. App. 215 
(2005).

Under the duty imposed by Dixon, the Board finds that the RO 
should have advised the veteran of the opportunity to use 
alternate forms of evidence to support his claim.  The RO, 
however, failed to inform the veteran of this opportunity in 
any of the duty to assist letters sent to him. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.  Accordingly, the case is 
REMANDED for the following action: 

1.         The RO/AMC will advise the 
claimant of what evidence would 
substantiate his petition to reopen his 
claim of service connection for a 
degenerative joint disease of the third 
metacarpophalangeal joint, last denied 
in December 2001. Apart from other 
requirements applicable under the 
Veterans Claims Assistance Act (VCAA), 
the RO/AMC should comply with the Kent 
ruling, and advise the claimant of the 
evidence and information necessary to 
reopen and substantiate the claim.  The 
RO/AMC will also comply with any 
directives of the Veterans Benefits 
Administration and advise the claimant 
of the elements required to establish 
service connection found insufficient 
in the previous denials. 

2.         The RO/AMC, in compliance 
with Dixon, should advise the veteran 
of his opportunity to submit lay 
testimony and other alternate sources 
of evidence in support of his claim. 
Alternate forms of evidence include, 
but are not limited to, letters to and 
from the veteran during or after 
military service detailing events as to 
the injury; letters of commendation or 
appreciation for his military service 
in performing the duties claimed to be 
the cause of his injury; any accounts, 
statements, and letters from his 
family, friends, acquaintances, and 
coworkers, detailing each respective 
writer's recollection of the 
development of the veteran's injury; 
post-service physical examinations; 
insurance claims; and any other 
material that would indicate that the 
veteran performed the duties he has 
described, that such duties could 
result in the injury currently claimed 
by the veteran, and that the veteran 
sustained this disorder of  
degenerative joint disease of the third 
metacarpophalangeal joint.

3.        The RO/AMC should take such 
additional development action as it 
deems proper with respect to the 
claims, including the conduction of any 
other appropriate VA examinations. The 
RO/AMC should follow any applicable 
regulations and directives implementing 
the provisions of the VCAA as to its 
notice and development.

When the development requested has been completed, the case 
should again be reviewed by the RO/AMC on the basis of the 
additional evidence. If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The veteran has the right to submit additional evidence and 
arguments on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner. See 38 U.S.C.A. §§ 
5109B, 7112 (West 2002).




_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



